190 F.2d 560
Allen SMILEY, Appellant,v.UNITED STATES of America and James J. Boyle, United StatesMarshal for the Southern District of California, Appellees.
No. 12866.
United States Court of Appeals Ninth Circuit.
July 26, 1951.

Otto Christensen, Los Angeles, Cal., Jerry Giesler, Beverly Hills, Cal., for appellant.
Ernest A. Tolin, U.S. Atty., Ray H. Kinnison, Richard F. Hayden, Assts.  U.S. Atty., Los Angeles, Cal., for appellee.
Before STEPHENS, BONE, and ORR, Circuit Judges.
PER CURIAM.


1
We have for consideration consolidated appeals from an order denying motion to vacate and for relief pursuant to section 2255, T. 28 U.S.C.A., and an order denying petition for writ of habeas corpus and dismissing petition.


2
The same questions were tendered for the consideration of the District Court in each proceeding and said questions have been considered by this court in other proceedings before it.  The orders of the District Court appealed from are affirmed on authority of Smiley v. United States, 9 Cir., 181 F.2d 505, and Smiley v. United States, 9 Cir., 186 F.2d 903.